J-A26021-21

                              2022 PA Super 63



COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT
                                                     OF PENNSYLVANIA
                          Appellee

                     v.

FREDDIE SALVATOR GARCIA

                          Appellant                  No. 2140 EDA 2020


     Appeal from the Judgment of Sentence Entered October 19, 2020
          In the Court of Common Pleas of Northampton County
             Criminal Division at No: CP-48-CR-0003036-2019


BEFORE: BOWES, J., STABILE, J., and McCAFFERY, J.

OPINION BY STABILE, J.:                               FILED APRIL 12, 2022

     Appellant, Freddie Salvator Garcia, appeals from the October 19, 2020

judgment of sentence imposing four to eight years of incarceration followed

by two years of probation for sexual assault, 18 Pa.C.S.A. § 3124.1.      We

vacate and remand.

     The guilty plea transcript reflects the following:

           [O]n August 2, 2019, the Easton Police were dispatched to
     […] Easton for a report of a sexual assault in progress. Upon
     arrival they met with the victim, [A.V.] who stated that her ex-
     boyfriend, [Appellant], had climbed the exterior of her apartment
     building onto her deck and entered the residence through a sliding
     glass patio door without her consent. Once inside, he proceeded
     to force forced her to engage in sexual intercourse without her
     consent. She did have an active [Protection From Abuse order ]
     against [Appellant] at that time.

           When the police arrived, they did locate [Appellant] who was
     hiding in the bushes outside of the apartment building. The victim
     made an immediate, prompt report, was taken to the hospital
J-A26021-21


      where she underwent a sexual assault examination kit that was
      sent out to the Pennsylvania State Police Crime Lab to be
      analyzed. [Appellant’s] DNA did come back as being seminal
      material found on the victim’s vaginal swab, and [Appellant’s]
      DNA was also found under the victim’s fingernails because she had
      told police she tried to defend herself while the assault was going
      on.

N.T. Guilty Plea, 3/4/20, at 11-12 (record citations omitted).

      The parties negotiated the sentence set forth above in exchange for

Appellant’s plea, but sentencing was deferred pending the outcome of a

hearing to determine whether Appellant was a Sexually Violent Predator

(“SVP”).   The Commonwealth withdrew charges of aggravated indecent

assault (18 Pa.C.S.A. § 3125(a)(1)) and indecent exposure (18 Pa.C.S.A.

§ 3127(a)).

      On April 22, 2020, prior to sentencing, Appellant filed a motion to

withdraw his plea in which he asserted his innocence. Motion to Withdraw

Guilty Plea, 4/22/20, at ¶ 19, 20. The Commonwealth opposed the motion,

arguing that Appellant offered only a bare and implausible assertion of

innocence given his incriminating statements shortly after the assault. Brief

in Opposition to Motion to Withdraw Guilty Plea. 4/30/20, at 8-10.          The

Commonwealth also argued prejudice, citing the difficulty the victim

experienced in testifying at the preliminary hearing; her relief at learning of

Appellant’s guilty plea; and her devastation and anxiety at learning Appellant

wanted to withdraw his plea. Id. at 10 n.7.




                                     -2-
J-A26021-21


      The trial court held a hearing on the motion on June 12, 2020. Appellant

did not testify, and the only evidence Appellant introduced was the transcript

of the preliminary hearing. At the preliminary hearing, the victim testified to

the facts set forth above in the Commonwealth’s recitation of facts at the

guilty plea hearing. In addition, the victim testified that she and Appellant

had an on and off relationship for about a year and a half. N.T. Preliminary

Hearing, 9/12/19, at 5. Appellant lived with the victim at the apartment from

November of 2018 through February of 2019, at which point they broke up,

though the victim said they spoke occasionally in February and March of 2019.

Id. at 14-15. After that, they had little contact until late July of 2019, when

Appellant called. Id. at 16-17. She invited him to her apartment for thirty

minutes. Id. at 18. A week later, the alleged assault happened. The victim

said Appellant was drunk during the assault. Id. at 7. The victim also testified

that, during the assault, she sent two text messages to her sister asking for

help. Id. at 10.

      The trial court accepted the preliminary hearing transcript into evidence

at the June 12, 2020 plea withdrawal hearing. N.T. Plea Withdrawal Hearing,

6/12/20, at 13. Appellant rested without testifying or introducing any other

evidence. Id. at 11, 13. Defense counsel argued that, because the victim

and Appellant had been in a relationship over many years, and because the

victim permitted Appellant into her apartment a week before the assault,

Appellant had a viable consent defense. Id. at 4, 8-9. Counsel noted that


                                     -3-
J-A26021-21


the victim permitted Appellant in her apartment the week before the alleged

assault—and even permitted him to live with her for a while in late 2018 and

early 2019—despite having a PFA against him stemming from his alleged

sexual assault of the victim in 2017. Id. at 8-9. Counsel also claimed that

police reports from the 2019 incident, provided by the Commonwealth in

discovery, indicate that Appellant claimed the victim invited him to her

apartment that night. Id. at 18-19. Finally, counsel asserted that one of the

reasons Appellant accepted the plea deal was to avoid facing charges on the

2017 incident (the Commonwealth did not file charges in 2017 because, at

that time, the victim was reluctant). Id. at 8-9, 16.

      The   Commonwealth       argued   that   Appellant   made   incriminating

statements to police regarding the 2019 allegations and that he had confessed

to police regarding the 2017 allegations. Id. at 15. Thus, there was no viable

claim of innocence.     The Commonwealth also noted that Dr. Veronique

Valliere, the sexual assault expert who would have testified for the

Commonwealth at trial, had instead conducted Appellant’s SVP assessment

after Appellant pled guilty.   Id. at 14.   Her work on the SVP assessment

precluded her testimony at a subsequent trial. Id. at 14-15. No other local

experts were available to testify on behalf of the Commonwealth at trial. Id.

The trial court, noting Appellant’s failure to testify and assert his innocence,

denied Appellant’s motion at the conclusion of the June 12, 2020 hearing. Id.

at 22-26.


                                     -4-
J-A26021-21


      On August 27, 2020, Appellant filed a second pre-sentence motion to

withdraw his plea, this time asserting newly discovered evidence. He claimed

he subpoenaed records from the Sexual Offender Assessment Board

(“SOAB”), in response to which he received police reports he had not seen any

earlier. The reports referenced the two text messages the victim allegedly

sent to her sister during the assault. The victim told police that she and her

sister obtained new phones shortly after the assault, and police never followed

up or attempted to obtain evidence of the messages in question.        Motion,

8/27/20, at ¶¶ 15-20. The Commonwealth argued that Appellant was aware

of the text messages, based on the victim’s preliminary hearing testimony.

The Commonwealth also asserted that the police reports in question had been

provided earlier. Finally, the Commonwealth argued that the alleged after

discovered evidence would, at most, challenge the victim’s credibility and thus

was not a valid basis for plea withdrawal. The trial court denied the second

motion without conducting a hearing.

      The following considerations govern the decision to grant or deny a

presentence motion to withdraw a plea:

            (1) “there is no absolute right to withdraw a guilty plea;”
      (2) “trial courts have discretion in determining whether a
      withdrawal request will be granted;” (3) “such discretion is to be
      administered liberally in favor of the accused;” and (4) “any
      demonstration by a defendant of a fair-and-just reason will suffice
      to support a grant, unless withdrawal would work substantial
      prejudice to the Commonwealth.”




                                     -5-
J-A26021-21


Commonwealth v. Norton, 201 A.3d 112, 116 (Pa. 2019) (quoting

Commonwealth v. Carrasquillo, 115 A.3d 1284, 1292 (Pa. 2015)).1 A fair

and just reason exists where the defendant makes claim of innocence that is

at least plausible. Carrasquillo, 115 A.3d at 1292. “Stated more broadly,

‘the proper inquiry on consideration of such a withdrawal motion is whether

the    accused    has    made      some        colorable   demonstration,   under   the

circumstances, such that permitting withdrawal of the plea would promote

fairness and justice.” Norton, 201 A.3d at 120-21 (quoting Carrasquillo,

115 A.3d at 192). “[T]rial courts have discretion to assess the plausibility of

claims of innocence.” Id. at 121.2

____________________________________________


1   The standard for withdrawal of a post-sentence motion is much more
stringent. In that case, the defendant must demonstrate that manifest
injustice would result from denial of the motion.        Commonwealth v.
Broaden, 980 A.2d 124, 129 (Pa. Super. 2009). The trial court, citing
Commonwealth v. Prendes, 97 A.3d 337 (Pa. Super. 2014), believed that
the post-sentence standard applied here because the defendant’s plea bargain
included a negotiated sentence, thus giving the defendant foreknowledge of
what his sentence would be. N.T. Hearing, 6/12/20, at 4-7, 9-10. In response
to some dispute from the parties, the trial court found that Appellant’s first
motion failed under either the pre- or post-sentence standard. Id. at 22. As
to the decision on Appellant’s second withdrawal motion, the trial court
correctly noted that Prendes was no longer good law. Prendes relied on
Commonwealth v. Lesko, 467 A.2d 307 (Pa. 1983), which our Supreme
Court overruled in Commonwealth v. Hvizda, 116 A.3d 1103, 1106 (Pa.
2015). This Court has recognized that Hvizda, by overruling Lesko, impliedly
overruled Prendes. Commonwealth v. Baez, 169 A.3d 35, 42 n.2 (Pa.
Super. 2017). The upshot of all this is that the presentence standard applies
where, as here, the parties negotiate a sentence, but the defendant moves to
withdraw the plea prior to sentencing.

2   Rule 591 of the Pennsylvania Rules of Criminal Procedure provides:
(Footnote Continued Next Page)


                                           -6-
J-A26021-21


       We review that exercise of discretion as follows:

              When a [trial] court comes to a conclusion through the
       exercise of its discretion, there is a heavy burden [on the
       appellant] to show that this discretion has been abused. An
       appellant cannot meet this burden by simply persuading an
       appellate court that it may have reached a different conclusion
       than that reached by the trial court; rather, to overcome this
       heavy burden, the appellant must demonstrate that the trial court
       actually abused its discretionary power. An abuse of discretion
       will not be found based on a mere error of judgment, but rather
       exists where the [trial] court has reached a conclusion which
       overrides or misapplies the law, or where the judgment exercised
       is manifestly unreasonable, or the result of partiality, prejudice,
       bias or ill-will. Absent an abuse of that discretion, an appellate
       court should not disturb a trial court’s ruling.

                                           […]

              [I]t is important that appellate courts honor trial court’s
       discretion in these matters, as trial courts are in the unique
       position to assess the credibility of claims of innocence and
       measure, under the circumstances, whether defendants have
       made sincere and colorable claims that permitting withdrawal of
       their please would promote fairness and justice.”

Norton, 201 A.3d at 120, 121 (citations omitted).

       The trial court’s discretion, however, is not unfettered.   “[T]he term

‘discretion’ imports the exercise of judgment, wisdom and skill so as to reach


____________________________________________




             (A) At any time before the imposition of sentence, the
       court may, in its discretion, permit, upon motion of the defendant
       […] the withdrawal of a plea of guilty or nolo contendere and the
       substitution of a plea of not guilty.

Pa.R.Crim.P. 591(A). The comment to Rule 591 provides, “[a]fter the attorney
for the Commonwealth has had an opportunity to respond, a request to
withdraw a plea made before sentencing should be liberally allowed.”
Pa.R.Crim.P. 591, Comment.

                                           -7-
J-A26021-21


a dispassionate conclusion, within the framework of the law, and is not

exercised for the purpose of giving effect to the will of the judge.” Id. at 121

(quoting Commonwealth v Widmer, 744 A.2d 745, 753 (Pa. 2000)). The

trial court must be mindful that the law requires trial courts to grant

presentence   plea   withdrawal   motions    liberally   and   make   credibility

determinations supported by the record. Id. “The trial courts in exercising

their discretion must recognize that before judgment, the courts should show

solicitude for a defendant who wishes to undo a waiver of all constitutional

rights that surround the right to trial—perhaps the most devastating waiver

possible under our constitution.” Commonwealth v. Islas, 156 A.3d 1185,

1188 (Pa. Super. 2017) (quoting Commonwealth v. Elia, 83 A.3d 254, 262

(Pa. Super. 2013), appeal denied, 94 A.3d 1007 (Pa. 2014)). Finally, this

Court must not substitute its judgment for that of the trial court; rather, we

must discern whether the trial court acted within its permissible discretion.

Norton, 201 A.3d at 121.

      The defendant in Norton, facing charges for indecent assault and

corruption of minors, entered a nolo contendere plea to one count of each on

the day of his jury selection. Prior to that, the defendant’s motion to exclude

prior bad acts evidence—his alleged sexual assault of his daughter many years

prior—was denied. Norton, 201 A.3d at 114-15. Four months after entering

his plea, and before sentencing, the defendant moved to withdraw it. The

defendant claimed he was innocent, could not live with himself for entering


                                     -8-
J-A26021-21


the guilty plea, and that he wanted to test the Commonwealth’s evidence at

trial. Id. at 115, 121. The trial court denied the defendant’s motion, and

both this Court and our Supreme Court affirmed. In essence, the defendant

put forth a bare assertion of innocence, and his claims that he could not live

with himself and that he wanted to test the Commonwealth’s evidence were

“makeweight” and “non-substantive.” Id. at 121. The Supreme Court noted

that the trial court was “intimately familiar” with the case and “demonstrated

a studied understanding of the law.” Id. at 122. Moreover, the defendant

was aware of his available defenses when he entered his plea, and he

“inexplicably” waited four months to file the withdrawal motion. Id.

      Likewise, the Supreme Court in Carrasquillo concluded denial of the

plea withdrawal motion was proper where the defendant claimed in support of

the motion that he was framed by the Central Intelligence Agency.

Carrasquillo, 115 A.3d at 1287.       The defendant’s statements, compared

against the Commonwealth’s strong proffer of evidence at the plea hearing,

rendered the assertion of innocence implausible. Id. at 1298. The denial of

relief in the companion case to Carrasquillo was proper where the defendant

asserted his innocence but offered no evidence. Commonwealth v. Hvizda,

116 A.3d 1103, 1104, 1107 (Pa. 2015).

      In Commonwealth v. Baez, 169 A.3d 35, 38 (Pa. Super. 2017), the

defendant claimed he pled guilty to rape of a child in response to the trial

court’s threat to sentence him to sixty-five years of incarceration if convicted.


                                      -9-
J-A26021-21


Because the defendant made nothing other than a bald assertion of innocence

and failed to assert any possible defenses, and because the guilty plea

colloquy did not support the defendant’s assertion that his plea was the result

of the trial court’s threat, this Court found no error in the trial court’s denial

of the defendant’s withdrawal motion.           Id. at 40-41.       Further, the

Commonwealth would have suffered substantial prejudice, as it had already

picked a jury and presented three witnesses, including the victim. Id. at 42.

      On the other hand, this Court in Commonwealth v. Islas, 156 A.3d

1185 (Pa. Super. 2017), held that the defendant’s pre-sentence plea

withdrawal motion should have been granted. The defendant, facing charges

of indecent assault of a victim less than thirteen years of age, entered a guilty

plea to one count in exchange for the Commonwealth’s agreement to nolle

pros the other two. Id. at 1187. At his subsequent plea withdrawal hearing,

the defendant testified that he did not commit the charged offenses and had

maintained his innocence to investigating officers.         Id. at 1191.      The

defendant also noted the absence of witnesses, the victim’s motive to

fabricate, and his lack of a criminal record. Id.

      In analyzing the defendant’s argument, the Islas Court distilled four

“guideposts” from Carrasquillo:

            First, the Court squarely rejected a per se approach in which
      any presentence motion to withdraw a guilty plea based on a claim
      of innocence must be granted. Second, nothing in Carrasquillo
      suggests that the Court intended the pendulum to swing fully in
      the other direction—from automatic grants to automatic denials of
      pre-sentence motions to withdraw. Indeed, the Court expressly

                                      - 10 -
J-A26021-21


     reaffirmed the liberal-allowance language in Forbes, which
     continues to stand in sharp contrast to the “manifest injustice”
     standard for post-sentence motions to withdraw. Third, the Court
     directed trial courts to distinguish between “mere, bare, or non-
     colorable” assertions of innocence on the one hand and those that
     are “at least plausible” on the other. Fourth, as trial courts
     undertake the task of making that distinction, both the timing and
     the nature of the innocence claim, along with the relationship of
     that claim to the strength of the government’s evidence, are
     relevant. In addition, in his concurring opinion in Carrasquillo,
     then-Justice Stevens added that trial courts assessing the
     credibility of an accused’s assertion of innocence should also
     consider any “ulterior or illicit motive” for the motion to withdraw.

Islas, 156 A.3d at 1190–91.

     Analyzing the defendant’s claim, the Islas Court noted that the

defendant testified to several plausible bases for his assertion of innocence.

Id. at 1191.   The Commonwealth’s case appeared to rest solely on the

testimony of the victim; there was no strong evidence to undermine the

defendant’s asserted innocence. Id. at 1191-92. The defendant sought to

withdraw his plea only one month after it was entered, and two months before

the scheduled sentencing. Id. at 1191. Finally, the defendant had no obvious

ulterior motive for withdrawing his plea. Id. Thus, the trial court erred in

denying the defendant’s motion. Id. at 1194.

     Similarly, in Commonwealth v. Elia, 83 A.3d 254 (Pa. Super. 2013),

the trial court granted the defendant’s withdrawal motion. On appeal after a

jury verdict against him, the defendant argued the trial court erred in

permitting him to withdraw his guilty plea because the defendant had not

asserted a plausible claim of innocence. Significantly, for our purposes, this



                                    - 11 -
J-A26021-21


Court agreed that the defendant’s testimony did not include an unequivocal

declaration of innocence. Id. at 264.     Rather, he argued that his counsel

bullied him into the plea, and that the evidence against him was not sufficient.

Id. Based on these assertions, the Elia Court found that the trial court did

not err in granting the defendant’s motion to withdraw. Id.

      The record in the instant case is poorly developed. Appellant, as noted

above, did not testify in support of either motion to withdraw. The trial court

commented on the absence of testimony repeatedly during the hearing on the

first motion, but counsel rested on the introduction into evidence of the

preliminary hearing transcript. The trial court declined to conduct a hearing

on the second motion.

      We begin with a consideration of the first withdrawal motion. Mindful of

the policy for liberal allowance of presentence plea withdrawal, we offer the

following observations.    Because counsel inexplicably chose not to put

Appellant on the witness stand at the hearing on his first motion, despite

repeated promptings from the trial court, the trial court was unable to assess

his credibility. Nonetheless, the record is not completely bereft of evidence.

Appellant argues, from the preliminary transcript, that he has a plausible

consent defense. Per the victim’s testimony at the preliminary transcript, she

permitted Appellant into to her apartment as recently as one week prior to the

alleged assault, and while she had a PFA in effect against him.




                                     - 12 -
J-A26021-21


        The Commonwealth argues, under Norton, that these facts do not add

up to a plausible assertion of innocence. Here, as in Norton, Appellant was

aware of the victim’s preliminary hearing testimony well in advance of his

plea.    Thus, he entered his plea well after the basis for his subsequent

withdrawal motion was readily apparent. In other respects, however, we find

Norton distinguishable. There, the defendant waited four months to withdraw

his plea, and the Norton Court characterized his claim—that he could not live

with himself for entering the plea and that he wanted to test the

Commonwealth’s        evidence—as       non-substantive.   Instantly,   Appellant’s

withdrawal motion was much more prompt, and he relies on a consensual visit

to the victim’s apartment just prior to the alleged assault, as well as a prior

relationship with the victim, in support of a consent defense. Thus, Appellant

has made more than the bare, “makeweight” assertion of innocence at issue

in Norton.

        Further, as in Islas, there is no strong evidence to undermine the

plausibility of Appellant’s consent defense.           The Commonwealth cites

Appellant’s contemporaneous confessions to police, but those were not a part

of the proffer at the guilty plea hearing, and the Commonwealth did not

produce them, or any other evidence, at the withdrawal hearing.3               We


____________________________________________


3 The Commonwealth, in its brief opposing Appellant’s first withdrawal motion,
expressed its intent to support its case in opposition with evidence at the
(Footnote Continued Next Page)


                                          - 13 -
J-A26021-21


recognize that Appellant, as movant, bore the burden of production and

persuasion, but both parties are at fault for the limited record before us.

Because Islas teaches that the strength of the Commonwealth’s case, in

relation to the nature of the defendant’s claim of innocence, is relevant to our

analysis, the Commonwealth would have done well to develop a record in

opposition to plea withdrawal, regardless of Appellant’s limited evidence.

       We further observe that we are not faced with a guilty plea entered on

the eve of trial. Appellant was arrested on August 2, 2019, the day of the

offense. The preliminary hearing occurred on September 12, 2019, and the

arraignment took place on December 5, 2019. The only other proceeding was

a January 2, 2020 scheduling conference. Appellant entered his plea on March

4, 2020, before any trial date was set, and he filed his first motion to withdraw

approximately a month and a half later, on April 22, 2020.4 We discern no

reason why the timing of Appellant’s plea and subsequent withdrawal motion

pose obstacles to the granting of his withdrawal request. A withdrawal motion

one month after the plea was sufficiently timely in Islas. The instant case is

clearly distinct from Baez, for example, where the defendant sought to




____________________________________________


hearing, but it failed to do so. See Response to Motion to Withdraw Guilty
Plea, 4/30/20, at 8 n.4.

4 Appellate counsel asserts that she notified the prosecutor by text message
on April 1, 2020, of Appellant’s intent to withdraw. There is no evidence in
the record in support of this assertion.

                                          - 14 -
J-A26021-21


withdraw after a jury was empaneled and the Commonwealth had presented

several witnesses.

      Considering the foregoing under the applicable precedent, we conclude

that Appellant proffered a timely and plausible basis for withdrawing his guilty

plea. We observe that the defendant in Elia, though he testified, failed to

make an unequivocal assertion of his innocence during his testimony. The

Elia Court nonetheless found in the defendant’s testimony other valid bases

for withdrawal of his plea. The instant record, similarly lacks an unequivocal

on-the-record assertion of Appellant’s innocence, establishes that the victim

consented to a visit from Appellant shortly before the alleged assault, and

during the pendency of a PFA against him. While this is not an especially

compelling claim in support of Appellant’s withdrawal motion, neither has the

Commonwealth created a strong record in support of the motion’s denial. The

law does not require a compelling case for the defendant’s innocence, only a

plausible one based on the available facts.

      Next, we consider the Commonwealth’s assertion that Appellant’s plea

withdrawal would result in substantial prejudice. The Commonwealth asserts

that it cannot use Dr. Valliere, the sexual assault expert who would have

testified for the Commonwealth at trial, because after his plea she conducted

Appellant’s SVP assessment on behalf of the SOAB.         The Commonwealth

asserts that Dr. Valliere’s work on the SVP assessment precludes her

testimony at a subsequent trial, and that she is the only local expert in her


                                     - 15 -
J-A26021-21


field.    Assuming without deciding that this is true (again, the record is

lacking),5 we cannot conclude that it supports a finding of substantial

prejudice. Though the Commonwealth may be inconvenienced in this case by

the need to procure a non-local expert, mere inconvenience is not a basis for

refusing Appellant his right to a jury trial.

         Further, the Commonwealth argues that Appellant’s plea withdrawal

motions have created difficulties for the Commonwealth in meeting the

Pa.R.Crim.P. 600 deadline for bringing Appellant to trial in this case. Appellant

argues that Rule 600 was suspended for much of the Covid 19 pandemic.

Regardless, the Commonwealth fails to explain how any of the delay

occasioned by Appellant’s plea and subsequent attempts to withdraw it will be

chargeable to the Commonwealth under Rule 600. And for that reason, we

fail to understand how the Commonwealth will be any worse off after our

disposition of this appeal than it was on the day before Appellant pled guilty.

We find Appellant’s Rule 600 argument unpersuasive.

         In conclusion, we have determined that Appellant asserted a consent

defense that is at least plausible. We find no basis upon which to conclude

that withdrawal of Appellant’s plea will result in substantial prejudice to the

Commonwealth. And while we do not condone Appellant’s reliance on a poorly



____________________________________________


5 The Islas Court criticized the trial court for finding substantial prejudice
based on speculation in the Commonwealth’s brief; the Commonwealth
entered no evidence as to substantial prejudice. Islas, 156 A.3d at 1192-94.

                                          - 16 -
J-A26021-21


developed record, we conclude, mindful of the policy of liberal granting of

presentence plea withdrawal motions, that Appellant’s first motion to withdraw

his plea should have been granted.      In finding otherwise, the trial court

misapplied the liberal standard applicable to presentence plea withdrawals.

Given our disposition of Appellant’s first plea withdrawal motion, we need not

consider the second.

      Judgment of sentence vacated.          Case remanded.       Jurisdiction

relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/12/2022




                                    - 17 -